Citation Nr: 0731711	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.  He had no service in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of this hearing is of record.

When the veteran's appeal was previously before the Board in 
May 2006, it was decided in part and remanded in part.  The 
case has been returned to the Board for further appellate 
action.

In June 2006 the veteran stated that he wished to reopen his 
claim for entitlement to service connection for asbestosis.  
This matter is referred to the RO for appropriate action.  In 
addition, in another June 2006 letter, the veteran stated 
that he has developed arthritis in his hands and neck.  He 
did not indicate that he was seeking service connection for 
the arthritis.  If he is, he should so inform the RO, which 
should respond appropriately to any such claim from the 
veteran.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for diabetes mellitus was denied in an unappealed April 1994 
rating decision.

2.  The evidence received since the April 1994 decision is 
cumulative or redundant of the evidence previously of record 
or is not sufficient to raise a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, and the notice required by Kent, including the 
basis for the prior denial of his claim and the correct 
definitions of new and material evidence, by letter mailed in 
May 2006, subsequent to its initial adjudication of the 
claim.  At that time, he was also provided appropriate notice 
concerning the effective-date and disability-evaluation 
elements of his claim.  

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Although the veteran has 
not been provided a VA examination in response to his claim 
to reopen, VA has no obligation to provide such an 
examination if new and material evidence to reopen the claim 
has not been submitted.  38 C.F.R. § 3.159(c) (4).  
Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in July 
2007.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

The veteran has contended that his current diabetes mellitus 
was incurred as a result of his active duty service as a 
firefighter and his exposure to various chemicals.  He is 
unable to identify any of the chemicals to which he was 
exposed.  Service connection for diabetes mellitus was denied 
in an unappealed April 1994 rating decision based on the 
absence of any medical evidence showing that the disorder was 
present in service or manifested within a year of his 
discharge from service.  The evidence of record at that time 
included the veteran's service medical records and post-
service medical records, none of which shows that diabetes 
mellitus was present within one year of the veteran's 
discharge from service or that the disorder is etiologically 
related to service.

The veteran's claim to reopen was received in October 2002.  
The Board notes that the veteran did not serve in Vietnam, 
and there is no indication that he was exposed to Agent 
Orange or other herbicides in service.  Therefore, the 
provisions providing presumptive service connection for 
veterans exposed to herbicide agents are not applicable to 
this case.   

The medical evidence added to the record since the prior 
denial includes outpatient treatment records from the Memphis 
VA Medical Center (VAMC) and records from the veteran's 
private physician showing treatment for diabetes mellitus 
years after the veteran's discharge from service; it includes 
no evidence of a nexus between the veteran's diabetes and his 
active duty service.  Thus, this evidence is not material as 
it is not sufficient to establish a reasonable possibility of 
substantiating the claim.  



The veteran's statements have also been added to the record 
but they are also insufficient to establish a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  


Accordingly, reopening of the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
diabetes mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


